PER CURIAM.
Tyree Jabari Spratt appeals his judgment and sentences, asserting that his convictions for aggravated assault with a firearm and aggravated battery with a firearm violate his rights against double jeopardy, in light of his conviction for attempted burglary of a dwelling with an assault or battery and with a firearm, which arose out of the same criminal episode. The State properly concedes error. Accordingly, we reverse and remand for the trial court to vacate Spratt’s convictions for aggravated battery and aggravated assault.
REVERSED and REMANDED.
PALMER, LAWSON and EVANDER, JJ. concur.